Citation Nr: 9909050	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  91-55 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from December 1966 to December 
1968.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
May 1990 that denied the claimed benefits.  

Service connection was denied by rating decisions in October 
1984, August 1985, September 1985, and December 1985.  The 
veteran was notified of those determinations and did not 
appeal.  

By a decision in May 1997, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for PTSD.  He appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court) (formerly the United States 
Court of Veterans Appeals).  Pursuant to a Joint Motion of 
the parties, the Court remanded the case in May 1998 for the 
Board to assess whether the veteran's statements in 
conjunction with a corroborating "buddy" statement meet the 
current criteria of DSM-IV for establishing the existence of 
an in-service stressor or stressors sufficient to support the 
diagnosis of PTSD.  


FINDINGS OF FACT

1.  Evidence received since an unappealed 1985 rating action 
denying service connection for PTSD tends to establish the 
presence of PTSD which is related to events in service.  

2.  The veteran currently has been diagnosed as having PTSD.  

3.  There is credible supporting evidence that some of the 
stressors relied upon to establish the diagnosis of PTSD 
occurred during service in Vietnam.  


CONCLUSIONS OF LAW

1.  Evidence received since the final December 1985 rating 
decision that denied service connection for PTSD is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1998).  

2.  PTSD was incurred in active duty.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Evidence previously of record primarily consisted of the 
veteran's service medical records, the report of a VA 
compensation examination in December 1981, VA treatment 
records dated in 1984, the report of a private psychological 
evaluation in July 1984, a July 1985 statement from a fellow 
serviceman, a November 1985 letter from a private counselor, 
and a December 1985 statement from the veteran's brother.  

The veteran's service medical records do not reflect any 
psychiatric complaints, pertinent abnormal clinical findings, 
or diagnoses.  His DD Form 214 and DA Form 20 indicate that 
he served in Vietnam from June 1967 to May 1968.  His 
military occupational specialty (MOS) was as a laundry and 
impregnation specialist.  The veteran's awards included the 
Vietnam Service Medal, the National Defense Service Medal, 
and the Republic of Vietnam Campaign Medal with device.  

A VA examiner in December 1981 noted that the veteran still 
had a tendency to startle on hearing loud noises, but 
indicated that the psychiatric examination was otherwise 
"perfectly normal."  No psychiatric diagnosis was assigned.  

VA outpatient treatment records dated in 1984 reflect 
complaints of depression, irritability, difficulty sleeping, 
nightmares, and flashbacks associated with Vietnam.  
Diagnoses assigned included depression, anxiety disorder, and 
PTSD.  One examiner noted the veteran's reported history of 
having driven a truck in Vietnam, participating in combat, 
firing his weapon, and being frightened under fire.  

The veteran underwent a private psychological evaluation in 
July 1985.  The examiner noted that, while in service, the 
veteran's duties were chiefly those of a truck driver, but 
did not comment further on his experiences during service.  
The diagnoses assigned included PTSD and explosive 
personality disorder.  

In July 1985, a fellow serviceman wrote that he worked with 
the veteran in Vietnam in the laundry, but that they had 
later driven trucks.  He recalled an incident in 
approximately November 1967 when the veteran rolled the truck 
he was driving that was loaded with ammunition; he indicated 
that the veteran had injured his leg in the accident and was 
on crutches for about a month.  The fellow serviceman also 
reported that they were attacked a few times by incoming 
mortar and recalled that they were walking in the city of Hue 
when the city began being bombed.  In addition, he stated 
that when he and the veteran returned to camp in May 1968, 
they discovered that all their belongings had been destroyed 
in a mortar attack just two hours before their arrival.  

A private counselor in November 1985 also referred to the 
veteran's having driven a truck in Vietnam and indicated that 
he experienced several full scale fire fights and was 
frequently open to sniper attacks.  The examiner noted that 
the veteran's memories of the destruction of Hue were 
particularly vivid, since he was en route through the city 
when the attack started.  The objective evaluation suggested 
that the veteran experienced moderate combat stress.  The 
examiner also described the veteran's complaints and symptoms 
and stated that he appeared to have chronic post-traumatic 
stress.  

In December 1985, the veteran's brother wrote, describing the 
veteran as being a changed person since his return from 
service.  

Rating decisions in October 1984, August 1985, September 
1985, and December 1985 denied service connection for PTSD on 
the basis that the veteran had not reported recognizable 
stressors to justify the diagnosis of PTSD.  He was notified 
of those determinations and did not appeal.  

Evidence subsequently added to the record includes private 
treatment records dated from September 1981 to February 1986, 
the summary of a VA hospitalization in November 1987, VA 
outpatient treatment records dated from September 1988 to 
October 1992, the report of an August 1991 VA compensation 
examination, and the report of a May 1993 evaluation by a VA 
psychiatrist and two VA psychologists.  The veteran also 
submitted a duplicate copy of the July 1985 statement by a 
fellow serviceman and new statements by three other 
individuals in October 1990.  In addition, he wrote in 
October 1990, describing a number of events that occurred 
during his service in Vietnam.  Pursuant to a Remand by the 
Board, the RO sought to verify the veteran's reported 
stressors; responses were received from the U.S. Army and 
Joint Services Environmental Support Group (ESG), the 
National Archives, and U.S. Army Center of Military History.  

The newly received private medical records primarily reflect 
evaluation and treatment for non-psychiatric disorders, 
although examiners did report some psychiatric complaints and 
noted that the veteran was receiving psychiatric treatment 
for PTSD.  The veteran submitted a duplicate copy of the July 
1985 psychological evaluation.  He also submitted a copy of a 
January 1986 letter from a private counselor that was 
essentially a verbatim copy of the November 1985 letter that 
had previously been received from the same counselor; the 
January 1986 letter, however, was also signed by a private 
psychiatrist.  

The November 1987 VA hospitalization summary indicates that 
the veteran was treated for dysthymic disorder and a 
dependent personality disorder.  Subsequent VA outpatient 
records, dated from 1988 through 1992, reflect periodic 
follow-up and treatment for PTSD, including continuous 
psychotropic medication.  

Statements from the veteran's wife and two friends attest to 
the veteran's current psychiatric symptoms and to the fact 
that he had changed significantly since his return from 
service.  

In October 1990, the veteran provided a detailed statement 
regarding his Vietnam experiences.  Although he described 
several incidents that he witnessed or heard about, he did 
not provide specific information regarding the dates, 
locations, or persons involved in most of the occurrences.  
One experience he described, however, was the incident in 
which he lost control of the truck he was driving and it 
rolled over five times; he stated that he was scared to death 
during the accident.  

A VA psychiatric compensation examination was conducted in 
August 1991.  At that time the veteran reported in detail a 
number of stressful events that occurred during his service 
in Vietnam, including the previously described truck accident 
in which he injured his leg.  The examiner noted that the 
veteran gave a long history of nightmares, flashbacks, 
intrusive memory about the combat situation and Vietnam 
experience.  He had a startle response following loud noises 
and avoided crowds and socializing with other people.  The 
examiner concluded that the veteran had severe, chronic PTSD, 
depression, and a character disorder with paranoid traits.  

In May 1993, the veteran was evaluated by a panel consisting 
of a VA psychiatrist and two psychologists; some 
psychological testing was completed as part of the 
evaluation.  It was noted that the veteran had occasional 
nightmares, some of which reflected the subject of fighting 
with the Viet Cong or being stabbed by a Viet Cong soldier.  
The psychiatrist reported that the veteran stated that, 
although his MOS was of a non-technical nature, he 
encountered significant combat situations and many instances 
in which his life was in danger, including the truck 
accident, as well as instances in which he had to handle dead 
bodies and body parts.  The examiners concluded that the 
veteran had PTSD and a personality disorder (predominantly 
paranoid and dependent features).  

In March 1995, the U.S. Army Center for Military History 
wrote that no written history of the veteran's unit was 
available.  

The National Archives responded to the RO's request in April 
1995 that they were unable to locate any records for the 
veteran's unit in Vietnam.  

The ESG wrote in May 1995 that a soldier whom the veteran had 
identified as having been killed was listed as having died in 
January 1968 due to non-hostile action.  The remainder of the 
veteran's claimed stressors, however, were too non-specific 
to permit verification.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

New and material evidence 

The veteran has repeatedly argued that service connection 
should be granted for PTSD.  However, as already noted, this 
is not the first time such a claim has been made.  A claim 
for service connection for PTSD was denied by the RO in 
rating decisions in October 1984, August 1985, September 
1985, and December 1985.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim, a rating determination is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  In order 
to reopen a previously and finally disallowed claim, the 
Court has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The first step is to determine 
whether new and material evidence has been presented or 
secured since the time that the claim was previously and 
finally disallowed on any basis.  If new and material 
evidence has been received, then the second step, involving a 
de novo review of all of the evidence, both old and new, is 
to be undertaken to determine if there is a basis for 
granting the claim.  It should also be pointed out that, in 
determining whether evidence is material, "credibility of 
the evidence must be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Also, a recent decision of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, No. 98-7017 (Fed. 
Cir. Sept. 16, 1998), invalidated the holding of the United 
Stated Court of Appeals for Veterans Claims in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) that had established a 
"bright line" definition of what constitutes "material 
evidence" in the context of an application to reopen a claim 
for service connection, in favor of the existing regulatory 
framework of 38 C.F.R. § 3.156 as set forth above.  The 
Federal Circuit indicated that § 3.156 provides a rather low 
threshold for determining whether new and material evidence 
has been presented.  

The basis for the prior denials of service connection for 
PTSD was that, although the medical evidence contained 
current diagnoses of PTSD by treating professionals, the 
veteran had not provided the RO with information that would 
permit verification of stressful events that would be 
sufficient to justify a diagnosis of PTSD.  The veteran was 
notified of those determinations and did not appeal.  
Therefore, the December 1985 rating decision, the last prior 
adjudication of the issue, is final.  

Evidence added to the record since December 1985 includes a 
detailed narrative written by the veteran in which he 
described a number of stressful events that occurred while he 
was in Vietnam.  He had not previously provided any 
information regarding his claimed stressors.  However, a 
"buddy statement" by a fellow serviceman was previously of 
record and that statement had described at least two of the 
events reported by the veteran in conjunction with his 
application to reopen his claim.  


Inasmuch as the information from the veteran was not of 
record at the time of the last prior adjudication and 
considering that that information provides a potential basis 
for a verified stressor needed for a diagnosis of PTSD, and 
also in light of the Federal Circuit's Hodge decision, the 
Board finds that that evidence is new and material.  The 
evidence was not previously of record and it is so 
significant that it must be considered to evaluate the 
veteran's claim.  

Accordingly, the veteran's claim is reopened.  As noted 
above, the Court's holding in Manio requires that the Board 
next consider the veteran's claim on the basis of all the 
evidence, both old and new.  

Service connection 

The Board finds that the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded; 
that is, the claim is not implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Additionally, there is 
no indication that there are additional, pertinent records 
which have not been obtained.  Accordingly, there is no 
further duty to assist the veteran in developing the claim, 
as mandated by 38 U.S.C.A. § 5107(a).  

The Board is cognizant that the Court has held that the Board 
cannot deny a veteran's claim on a basis not considered by 
the RO unless he would not be prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  However, in light of the fact 
that the RO's determinations in this case were essentially on 
the basis of all the evidence of record (rather than new and 
material evidence) and considering the Board's action taken 
herein, the veteran will not be prejudiced by the Board's 
consideration of the merits of his claim.  

The medical evidence clearly shows that qualified medical 
professionals have determined that the veteran currently has 
PTSD.  Further, they have related his symptoms to events that 
were reported by the veteran as having occurred during his 
service in Vietnam, including his participation in combat and 
being injured in a truck accident.  

However, 38 C.F.R. § 3.304(f) requires that the record 
contain credible supporting evidence that the claimed 
in-service stressor(s) actually occurred.  After-the-fact 
medical nexus evidence is insufficient.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  In this case, the veteran's service 
records do not show that he was awarded any medals or 
citations indicating that he participated in combat.  Such 
evidence would be considered conclusive evidence of the 
occurrence of claimed combat stressors.  Moreover, on the 
basis of information furnished by the veteran, the RO was 
unable to verify the occurrence of events reported by him or 
to verify his participation in combat through official 
government agencies.  

Nevertheless, the buddy statement submitted in 1985 
corroborates the occurrence of the incident in which veteran 
was injured in a truck accident, as well as their presence in 
the city of Hue when it came under bombardment, in addition 
to certain combat situations in which they were involved.  
The Board finds that statement to be credible.  There is no 
evidence to the contrary.  Accordingly, the Board finds that 
there is credible supporting evidence establishing that the 
veteran's claimed events occurred and that the events alleged 
to have occurred in Hue is consistent with the veteran having 
served under combat conditions.  

The Court has held that the sufficiency of a claimed stressor 
to cause PTSD is a medical determination that is presumed to 
be inherent in the diagnosis of PTSD.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  Therefore, because the evidence 
establishes (1) that the veteran currently has PTSD, (2) that 
his PTSD is related to certain stressful events that he has 
claimed occurred during his service in Vietnam, and (3) that 
the claimed events did in fact occur, and resolving all doubt 
in the veteran's favor, the Board finds that the criteria for 
establishing service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.303, 
3.304(f).  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


